Citation Nr: 0027976	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  92-20 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for status post 
hysterectomy, currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased rating for pelvic 
inflammatory disease, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from May 1979 to January 
1981.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Atlanta, Georgia 
(hereinafter RO).


FINDINGS OF FACT

1.  The veteran underwent a total abdominal hysterectomy in 
January 1991.

2.  Manifestations of the veteran's pelvic inflammatory 
disease include mild to moderate pelvic pain, ovarian cysts, 
adhesions, and recurrent vaginal infections.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for status post 
hysterectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.116a, Diagnostic Code 7618 (1994); 
38 C.F.R. § 4.116, Diagnostic Code 7618 (1999).

2.  The criteria for an increased rating for pelvic 
inflammatory disease have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.116a, Diagnostic Code 7699-
7610 (1994); 38 C.F.R. § 4.116, Diagnostic Code 7614 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon review of the record, the Board concludes that the 
veteran's claims are well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to her claim.  In this regard, the 
veteran's service medical records, post-service private 
clinical data, and VA medical reports have been included in 
her file.  Upon review of the entire record, the Board 
concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claims and that she has been adequately assisted in 
the development of her case.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1999).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service medical records reveal that she was 
diagnosed with pelvic inflammatory disease, with complaints 
of irregular bleeding, dysmenorrhea, and numerous vaginal 
infections.  Subsequent to service discharge, a VA 
gynecological examination conducted in December 1989, 
reported tenderness throughout the examination.  There were 
no vulva lesions, the vagina was normal; however, the uterus 
was irregular.  The impression was suspected uterine 
fibroids, a left ovarian cyst, and chronic pelvic 
inflammatory disease.  The Papanicolaou smear was negative 
for malignant and endocervical cells; however, hemophilus 
vaginalis was present.  

VA outpatient treatment records dated in February 1990, 
reported complaints of right adnexal pain.  A pelvic 
ultrasound indicated a lobulated, enlarged uterus, consistent 
with fibroids, and a cystic right adnexal mass.  On clinical 
examination, the uterus was enlarged with the right adnexa 
filled with a soft, slightly tender cystic mass.  The 
examiner recommended an abdominal hysterectomy.  Private 
medical records in February 1990, reveal diagnoses of 
fibrosis and ovarian cyst.  In April 1990, fibrosis and a 
yeast infection were found.  Thereafter, in July 1990, the 
veteran complained of a vaginal discharge with an odor, 
accompanied by frequent urination.  In August 1990, the 
diagnoses were vaginitis and salpingitis.  Thereafter, in 
November 1990, fibrosis and a yeast infection were diagnosed.  
In January 1991, the veteran underwent a total abdominal 
hysterectomy, with cell saver.  In July 1991, vaginitis was 
diagnosed.  

The veteran testified at a personal hearing before the RO in 
August 1991, that she underwent a total abdominal 
hysterectomy as the tumors in her uterus were too large to 
remove without removing the uterus.  She stated that since 
the hysterectomy, she had intermittent pain on her right side 
by her right ovary.

Private medical records in October 1992, report bacterial 
vaginosis.  In August 1993, the veteran complained of pelvic 
pain.  The diagnoses were yeast infection and bacterial 
vaginitis.  An examination in June 1994, reported vaginitis 
and dyspareunia.  Midline tenderness was found, indicative of 
a mass.  In June 1994, a pelvic ultrasound found a left 
ovarian cyst.  A pelvic ultrasound in August 1994, found a 
left ovarian cyst with debris.  The veteran underwent a 
laparoscopy, lysis of adhesions, and drainage of a left 
paratubal ovarian hemorrhagic cyst in August 1994.  The 
operative report noted adhesions of the bowel on the left 
side wall, and the right ovary was adherent to the right side 
wall, but was normal, as were the Fallopian tubes.  The left 
ovary could not be visualized because it was encased in the 
peritoneum and the Fallopian tube had been wrapped around the 
ovary.  The pathology report indicated a benign cystic lesion 
consistent with a tubal cyst.  In April 1995 and May 1995, 
vaginitis was diagnosed.  

A VA examination conducted in April 1997, reported mild 
tenderness in the abdomen, slight erythema, and a vaginal 
discharge.  The diagnoses were mild to moderate pelvic pain 
and bacterial vaginosis.  Private medical records in April 
1998, reported complaints of a vaginal discharge and pain.  
The diagnosis was a yeast infection and ovarian mass.  A 
pelvic ultrasound found a complicated left adnexal cyst that 
was likely ovarian in origin.  In March 1999, a technologist 
report stated that the ovaries were well seen and were normal 
size.  There was a moderate amount of free fluid present near 
the vaginal cuff, reported as suggestive of a possible recent 
ruptured ovarian cyst.  Numerous small immature follicles 
were noted on the right ovary.  

I.  Total Abdominal Hysterectomy

The criteria in the VA's SCHEDULE FOR RATING DISABILITIES 
(hereinafter SCHEDULE), codified in 38 C.F.R. Part 4, for 
evaluating the degree of impairment resulting from 
service-connected gynecological disorders were changed during 
the course of the veteran's appeal.  Compare 38 C.F.R. 
§ 4.116a (1994), with 38 C.F.R. § 4.116 (1999).  However, the 
diagnostic code under which the veteran's hysterectomy is 
rated, was not changed.  Compare 38 C.F.R. § 4.116a, 
Diagnostic Code 7618 (1994), with 38 C.F.R. § 4.116, 
Diagnostic Code 7618 (1999).  

The SCHEDULE contains three diagnostic codes that are 
applicable in cases that involve hysterectomies.  The 
complete removal of the uterus and both ovaries warrants a 
100 percent disability evaluation for a period of three 
months following the removal.  38 C.F.R. § 4.116, Diagnostic 
Code 7617 (1999).  Thereafter, a 50 percent evaluation is 
assigned.  Id.  The removal of the uterus including corpus 
warrants a 100 percent disability evaluation for a period of 
three months following the removal.  38 C.F.R. § 4.116, 
Diagnostic Code 7618.  Thereafter, a 30 percent disability 
evaluation is assigned.  Id.  The removal of ovaries warrants 
a 100 percent disability evaluation for a period of three 
months following the removal.  38 C.F.R. § 4.116, Diagnostic 
Code 7619 (1999).  Thereafter, a 30 percent disability 
evaluation is assigned for the complete removal of both 
ovaries, and a noncompensable disability evaluation is 
assigned for the removal of one ovary with or without partial 
removal of the other.  Id. 

After a review of the evidence of record, the Board concludes 
that the veteran appropriately has been assigned a 30 percent 
evaluation under 38 C.F.R. § 4.116, Diagnostic Code 7618.  
The veteran underwent a total abdominal hysterectomy in 1991, 
which removed the corpus of the uterus, but not the ovaries.  
As the veteran's hysterectomy is medically shown to have 
involved only the removal of the uterus, neither Diagnostic 
Code 7617 or 7619, both of which are predicated upon removal 
of the ovaries, is applicable.  Thus, 38 C.F.R. § 4.116, 
Diagnostic Code 7618, which pertains to removal of the uterus 
with corpus, is applicable.  However, as more than three 
months have passed since the veteran's hysterectomy, which is 
the criteria for a 100 percent schedular evaluation under 
Diagnostic Code 7618, the only higher evaluation assignable 
under that diagnostic code, are not met.

II.  Pelvic Inflammatory Disease

The criteria in the SCHEDULE for evaluating the degree of 
impairment resulting from service-connected pelvic 
inflammatory disease were changed during the course of the 
veteran's appeal.  Compare 38 C.F.R. § 4.116a, Diagnostic 
Code 7699-7610 (1994), with 38 C.F.R. § 4.116, Diagnostic 
Code 7614 (1999).  However, in this case, the RO reviewed the 
veteran's claim under the new criteria in July 1999, and 
provided the veteran with the new criteria in a August 1999 
supplemental statement of the case.  Accordingly, the Board 
concludes that the veteran will not be prejudiced by the 
Board's review of her claim on appeal because due process 
requirements have been met.  VAOGCPREC 11-97 at 3-4 (Mar. 25, 
1997); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOGCPREC 11-97 at 
1; Karnas, 1 Vet. App. at 312-13.  This determination depends 
on the facts of the particular case and therefore is made on 
a case-by-case basis.  VAOGCPREC 11-97 at 2.

When utilizing the SCHEDULE, when an unlisted condition is 
encountered, the VA is permitted to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20 
(1999).  When an unlisted residual condition is encountered 
which requires an analogous rating, the first two digits of 
the diagnostic code present that part of the rating schedule 
most closely identifying the bodily part or system involved, 
with a "99" assigned as the last two digits representing all 
unlisted conditions.  38 C.F.R. § 4.27 (1999).  

The veteran's gynecological disorder was granted service 
connection by a rating action dated in March 1990, and was 
rated by analogy under 38 C.F.R. § 4.116a, Diagnostic Code 
7699-7610.  Under the former regulations, a 10 percent 
evaluation was warranted for moderate symptoms.  38 C.F.R. § 
4.116a, Diagnostic Codes 7610-7615.  A 30 percent evaluation 
was warranted when the symptoms were severe, as chronic 
residuals of infections, burns, chemicals, foreign bodies, 
etc.  Id.  

Under the revised regulations, a noncompensable disability 
rating is warranted for a Fallopian tube disease, injury, or 
adhesions, to include pelvic inflammatory disease, when the 
symptoms of the disability do not require continuous 
treatment.  38 C.F.R. § 4.116, Diagnostic Code 7614.  A 10 
percent disability rating is warranted where the symptoms of 
the disability require continuous treatment, and a 30 percent 
disability rating, which is the maximum rating, is warranted 
where the symptoms of the disability are not controlled by 
continuous treatment.  Id. 

Under the former criteria, the Board notes that a 30 percent 
rating was warranted if the gynecological disorder was 
"severe," as opposed to "moderate" or "mild."  See 
38 C.F.R. § 4.116a, Diagnostic Codes 7610-7615.  
Additionally, even if pelvic inflammatory disease were rated 
as analogous to displacement of the uterus, "severe" 
disability with marked displacement and frequent or 
continuous menstrual disturbances would have to be shown in 
order to assign a 30 percent rating.  38 C.F.R. § 4.116a, 
Diagnostic Code 7622 (1994).

In the veteran's case, she has had regularly recurring 
problems with pain, discharge, and ovarian cysts; however, 
her problems have not been characterized as "severe." 
Indeed, there have been times, when the available record 
shows that she had no complaints.  On a continuum from mild 
to severe, such an indication of frequency, or rather 
infrequency, is not indicative of the most severe case.  
Indeed, the most recent VA examination conducted in 1997, 
reported the veteran's pain as mild to moderate in degree.  
Therefore, an increased rating under the old criteria is not 
warranted.  

However, with application of 38 C.F.R. § 4.7 (1999), the 
Board finds that a 30 percent rating is warranted under the 
new rating criteria which became effective in May 1995.  
38 C.F.R. § 4.116, Diagnostic Code 7614.  In short, the 
veteran has had recurring problems that have not been 
effectively controlled with treatment.  Even after several 
operative procedures, she continued to have pain, vaginal 
discharge, adhesions, and ovarian cysts.  It is the absence 
of control of such symptoms that justifies the award of an 
increased rating under the new criteria.  Approximately 10 
years of treatment records is more illustrative of the 
veteran's problems than a single VA examination.  The 
conclusion the Board reaches from a review of the medical 
records is that her symptoms appear to be uncontrolled.  
Therefore, the Board finds that the veteran's symptoms 
suggest difficulties that more nearly approximate the 
criteria for a 30 percent rating.  Id.; 38 C.F.R. § 4.7.  
This is the highest schedular evaluation assignable for 
pelvic inflammatory disease, and consequently, a higher 
rating is not warranted.  


ORDER

The claim of entitlement to an increased rating for status 
post hysterectomy is denied.  The claim of entitlement to an 
increased rating for pelvic inflammatory disease is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 

